SECTION EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Innova Pure Water, Inc. (the Company), on Form 10-QSB for the three months ended March 31, 2006, I hereby certify solely for the purpose of complying with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The quarterly report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the quarterly report fairly presents, in all materials respects, the financial condition and results of operations of the Company. Date: May 23, 2006. /s/ David L. Zich Print Name: David L. Zich Title: Chief Executive Officer /s/ Jim R. Davisson PrintName: Jim R. Davisson Title: Chief Financial Officer and Principal AccountingOfficer
